

116 HR 4982 IH: Health Care Workforce Protection Act of 2019
U.S. House of Representatives
2019-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4982IN THE HOUSE OF REPRESENTATIVESNovember 5, 2019Mr. Bacon (for himself, Mr. Langevin, and Mr. Tonko) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to provide for treatment of certain respiratory protective
			 devices as covered countermeasures for purposes of targeted liability
			 protections for pandemic and epidemic products and security
			 countermeasures, and for other purposes.
	
 1.Short titleThis Act may be cited as the Health Care Workforce Protection Act of 2019. 2.Treatment of respiratory protective devices as covered countermeasures Section 319F–3(i)(1) of the Public Health Service Act (42 U.S.C. 247d–6d(i)(1)) is amended—
 (1)in subparagraph (B), by striking or at the end; (2)in subparagraph (C), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (D)a respiratory protective device that is approved under part 84 of title 42, Code of Federal Regulations (or successor regulations)..
			